UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7619



LEON DAVIS,

                                              Plaintiff - Appellant,

          versus


SYED SHAH; SHERWOOD LEE; DAVID    M. HINDS; LYNN
C. PHILLIPS; FRANKLIN FREEMAN;    G. L. WOODARD;
J. C. KEITH; DILLON WINIFRED;     ANTHONY CHEST-
NUT; MARY LOU ROGERS; DANIEL L.   STIENEKE; MARK
JARVIS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-305-5-BO)


Submitted:    May 25, 1999                    Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Davis, Appellant Pro Se. William Dennis Worley, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leon Davis appeals from the district court’s order granting

Defendants’ motion for an extension of time to file an answer and

denying his motion for entry of default.   Although this appeal was

interlocutory when filed, the district court’s entry of judgment

before consideration of the appeal confers jurisdiction on this

court under the doctrine of cumulative finality.     See Equipment

Fin. Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347

(4th Cir. 1992).   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See Davis v. Shah,

No. CA-98-305-5-BO (E.D.N.C. Oct. 9, 1998).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2